t c summary opinion united_states tax_court jagtar singh khinda petitioner v commissioner of internal revenue respondent docket no 23584-14s filed date jagtar singh khinda pro_se marissa j savit for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal revenue continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined deficiencies in and penalties with respect to petitioner’s federal_income_tax for and as follows penalty year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure respondent’s answer has been amended to assert increased deficiencies and sec_6662 penalties for the years in issue the issues for decision arising from the notice and the amendments to answer are whether petitioner is entitled to deductions claimed on schedules a itemized_deductions is entitled to various deductions claimed on schedules c profit or loss from business is entitled to deductions for student_loan interest for and is entitled to a tuition_and_fees_deduction for is entitled to education credits under sec_25a for must include in hi sec_2012 income a state_income_tax refund he received that year is entitled to a continued code code of as amended in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure nonbusiness energy_credit for and is liable for a sec_6662 accuracy-related_penalty for either year in issue additionally we are called upon to determine whether petitioner’s proper filing_status is single or married filing separate background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in new york i petitioner’s marital status and employment history petitioner and patricia o’sullivan3 married in they have four children maryanne elizabeth john and andrew none of their children are disabled and all were more than years old as of the close of petitioner’s marital status as of the close of each year in issue is less than clear consequently we make no finding on the point regardless petitioner resided with ms o’sullivan in a two-bedroom apartment in new york n y apartment 4g during both years in issue john resided in apartment 4g as well 2petitioner claimed head_of_household filing_status on hi sec_2011 and sec_2012 federal_income_tax returns petitioner now concedes that he is not entitled to head_of_household filing_status for either year in issue 3patricia o’sullivan is sometimes referred to as patricia khinda in the record ms o’sullivan purchased apartment 4g in petitioner is not and has never been a record_owner of that property during the years in issue petitioner a licensed engineer in the state of new york was employed full time as a civil structural engineer for the new york city department of transportation nycdot at the same time he performed services as a civil structural engineer on an independent_contractor basis consulting business for modutank inc modutank petitioner began employment with nycdot around date from the time he started working there he was assigned to the division of bridges within that division petitioner worked specifically for the east river movable bridges bureau as a seismic expert seismic projects engineer his duties included among other things preparing requests for proposals and reviewing reports for seismic evaluation and retrofit of east river bridges and movable bridges reviewing and resolving comments associated with various versions of the nycdot seismic design criteria guidelines reviewing plans specifications and estimate packages providing advice to technical problems and staying up to date on the latest practice techniques and advances in his field his office was in the financial district of new york city apparently with permission from the nycdot petitioner attended lectures seminars and conferences related to his profession as relevant here nycdot’s reimbursement policy allowed reimbursement for telephone expenses related to calls placed only for official business and travel expenditures associated with local or out of town transportation carfare or tolls and mileage when using own vehicle this reimbursement policy apparently was in effect only if reimbursement funds were available according to a date letter from the nycdot mr khinda did request permission and reimbursement to go to various lectures seminars and conferences in and from his deputy chief engineer--in charge but due to budget constraints at the department he was not reimbursed for any of the expenses for these activities and he paid all the expenses from his own pocket as noted in addition to his employment with nycdot petitioner also provided structural engineering consulting services to modutank during the years in issue no onsite testing or travel was required to provide these services and all work including the composition of handwritten reports was performed from a two-bedroom one-bathroom apartment in new york n y apartment 3b owned jointly by petitioner and ms o’sullivan ii american society of civil engineers petitioner was a member of the american society of civil engineers asce during the years in issue as such and without compensation he lectured and conducted seminars to train young engineers petitioner used his personal automobile in connection with his travel to the asce lectures and seminars iii records and schedules in preparation for trial petitioner prepared spreadsheets for each year in issue that categorize expenses shown on receipts checks and credit card account statements each entry on the spreadsheets includes only the category of expense and an amount handwritten notations accompanying the spreadsheets receipts and credit card account statements attempt to tie each expenditure to a deduction claimed on petitioner’ sec_2011 or sec_2012 federal_income_tax return petitioner also maintained a mileage log that contains a single entry for and a single entry for the entries show a beginning and ending odometer reading for each year as well as the total miles driven notably the 4apartment 4g and apartment 3b are in the same vicinity if not the same apartment complex mileage log does not identify a beginning or ending destination nor does it identify whether he was traveling on behalf of his employment with the nycdot or his consulting business or asce or for personal_use petitioner also compiled a noncontemporaneous one-page document titled miles driven--monthly every weeks approximating that he drove miles a week although that document does not identify any dates we presume that he intended the document to be an estimate of miles driven each week during each year in issue according to two forms mortgage interest statement petitioner paid mortgage interest of dollar_figure and dollar_figure to two mortgagees during with respect to apartment 3b iv petitioner’s tax returns petitioner claimed head_of_household filing_status on hi sec_2011 and sec_2012 federal_income_tax returns as noted he now concedes that he does not qualify as a head_of_household for either year a petitioner’ sec_2011 tax_return the dollar_figure adjusted_gross_income reported on petitioner’ sec_2011 self- prepared federal_income_tax return takes into account his dollar_figure of wages from nycdot a loss from his consulting business a deduction of dollar_figure for student_loan interest and other items that are not here in dispute petitioner’ sec_2011 return includes a schedule a on which petitioner claimed various deductions including as relevant here real_estate_taxes of dollar_figure home mortgage interest of dollar_figure and miscellaneous expenses of dollar_figure before the application of the limitation prescribed in sec_67 that consist almost entirely of unreimbursed employee business_expenses a form 2106-ez unreimbursed employee business_expenses included with petitioner’ sec_2011 return shows the detail of the deduction for unreimbursed employee business_expenses as follows vehicle expenses of dollar_figure parking fees and tolls of dollar_figure travel_expenses while away from home of dollar_figure and other business_expenses of dollar_figure petitioner’ sec_2011 return also includes a schedule c on which the income and expenses attributable to his consulting business are shown as follows income gross_receipts or sales dollar_figure gross_income big_number expenses car and truck big_number office big_number rent or lease of other business property big_number travel big_number meals and entertainment big_number utilities big_number other1 big_number total big_number net profit loss big_number 1the deduction for other expenses includes the cost of photo processing publications and printing copies however petitioner’s return does not identify a specific amount for each expense also included with petitioner’ sec_2011 return is a form_8863 education credits american opportunity and lifetime learning credits aotc on the form_8863 petitioner claimed an aotc of dollar_figure dollar_figure of which he treated as refundable and the balance dollar_figure as nonrefundable according to the form the credit is attributable to john’s education expenses b petitioner’ sec_2012 tax_return the dollar_figure adjusted_gross_income shown on petitioner’ sec_2012 self- prepared federal_income_tax return includes his dollar_figure of wages from nycdot a loss from his consulting business a dollar_figure deduction for student_loan interest a dollar_figure deduction for tuition and fees and other items that are not here in dispute petitioner’ sec_2012 return includes a schedule a on which petitioner claimed various deductions including as relevant here real_estate_taxes of dollar_figure home mortgage interest of dollar_figure and miscellaneous expenses of dollar_figure before the application of the limitation prescribed in sec_67 the miscellaneous expense deduction includes unreimbursed employee business_expenses of dollar_figure a form 2106-ez included with petitioner’ sec_2012 return shows the detail of the deduction for unreimbursed employee business_expenses as follows vehicle expenses of dollar_figure parking fees and tolls of dollar_figure travel_expenses while away from home of dollar_figure and other business_expenses of dollar_figure also included in the computation of petitioner’s unreimbursed employee business_expenses is union and professional dues of dollar_figure which is shown on an additional statement attached to petitioner’ sec_2012 return petitioner’ sec_2012 return also includes a schedule c on which the income and expenses attributable to his consulting business are shown as follows income gross_receipts or sales dollar_figure gross_income big_number expenses car and truck big_number office big_number rent or lease of other business property big_number travel big_number meals and entertainment big_number utilities big_number other1 big_number total big_number net profit loss big_number 1the deduction for other expenses includes the cost of photo processing publications and printing copies however petitioner’s return does not identify a specific amount for each expense also included with petitioner’ sec_2012 return is a form_5695 residential energy credits on which he claimed a dollar_figure nonbusiness_energy_property_credit attributable to apartment 3b for petitioner claimed a dollar_figure deduction for state income taxes paid to new york state in as reflected on a form 1099-g certain government payments petitioner received a state_income_tax refund of dollar_figure from the state of new york for the tax_year and this amount was not reported on hi sec_2012 return v notice_of_deficiency in the notice and as relevant here respondent disallowed dollar_figure of the dollar_figure deduction claimed for unreimbursed employee business_expenses on the schedule a disallowed the entire unreimbursed employee busine sec_5in the notice respondent allowed schedule a unreimbursed employee_business_expense deductions of dollar_figure for car and truck expenses dollar_figure for transit expenses and dollar_figure for cell phone expenses for the allowance for continued expenses deduction claimed on the schedule a disallowed in full the deductions claimed on the schedules c for rent or lease of other business property for and disallowed dollar_figure of the dollar_figure utilities deduction claimed on the schedule c disallowed the entire utilities deduction claimed on the schedule c disallowed dollar_figure of the dollar_figure meals and entertainment_expense_deduction claimed on the schedule c disallowed the entire meals and entertainment_expense_deduction claimed on the schedule c disallowed dollar_figure of the dollar_figure travel expense deduction claimed on the schedule c disallowed the entire travel expense deduction claimed on the schedule c disallowed in full the student_loan interest deductions claimed for both years in issue disallowed the entire tuition_and_fees_deduction claimed on petitioner’ sec_2012 return disallowed the aotc for determined petitioner’s proper filing_status to be single instead of head_of_household for and imposed a sec_6662 accuracy-related_penalty on various grounds for each year other adjustments made in the notice continued car and truck expenses transit expenses and cell phone expenses totals dollar_figure however subtracting the amount of schedule a unreimbursed employee business_expenses disallowed in the notice dollar_figure from the amount petitioner claimed dollar_figure totals dollar_figure the parties do not explain the seeming dollar_figure discrepancy need not be discussed as they are computational or have no consequence to the deficiencies here in dispute vi amendments to answer in the amendments to answer respondent asserted an increased deficiency for attributable to petitioner’s failure to include the dollar_figure new york state_income_tax refund in his income for that year disallowed petitioner’s claimed schedule a deductions for real_estate tax and home mortgage interest for and disallowed the nonbusiness property energy_credit petitioner claimed for changed petitioner’s filing_status from head_of_household to single for and increased the sec_6662 penalty for each year accordingly discussion as we have observed in countless opinions deductions and credits are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction or credit rule a 503_us_79 292_us_435 respondent bears the burden_of_proof with respect to the 6petitioner does not claim and the record does not otherwise demonstrate that the provisions of sec_7491 are applicable here and we proceed as though they are not increased deficiencies and sec_6662 accuracy-related_penalties asserted in the amendments to answer see rule a a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 if as a condition_of_employment an employee is required to incur certain expenses then the employee is entitled to a deduction for those expenses unless reimbursed by his or her employer see 59_tc_696 spielbauer v commissioner tcmemo_1998_80 an employee_business_expense is not deductible as ordinary and necessary if the employee is entitled to reimbursement from his or her employer but fails to seek reimbursement see 24_tc_21 noz v commissioner tcmemo_2012_272 on the other hand sec_262 generally disallows a deduction for personal living or family_expenses as a general_rule if a taxpayer provides sufficient evidence that the taxpayer has incurred a trade_or_business expense contemplated by sec_162 but is unable to adequately substantiate the amount the court may estimate the amount and allow a deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 otherwise any allowance would amount to unguided largesse 245_f2d_559 5th cir deductions for expenses attributable to travel including meals_and_lodging while away from home entertainment gifts and the use of listed_property as defined in sec_280f and including passenger automobiles if otherwise allowable are subject_to strict rules of substantiation see sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date with respect to deductions for these types of expenses sec_274 requires that the taxpayer substantiate either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense and in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred for listed_property expenses the taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or bills of certain expenditures sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date with these fundamental principles of federal income_taxation in mind we consider petitioner’s entitlement to the various deductions and credits here in dispute i schedule a deductions a real_estate tax petitioner claimed a dollar_figure deduction and a dollar_figure deduction for real_estate tax on schedules a for and respectively according to petitioner he paid real_estate tax for apartment 3b during the years in issue respondent does not challenge whether petitioner paid these amounts with respect to apartment 3b but contends that because petitioner now claims that apartment 3b was not his residence during the years in issue the deduction for real_estate tax should be disallowed taxpayers may deduct state and local real_property_taxes paid_or_accrued within the taxable_year sec_164 there is no requirement for the real_property to be the taxpayer’s residence accordingly petitioner is entitled to the deductions claimed for real_estate tax on hi sec_2011 and sec_2012 returns b home mortgage interest petitioner claimed a dollar_figure deduction and a dollar_figure deduction for home mortgage interest on schedules a for and respectively the deductions relate to apartment 3b respondent does not challenge whether petitioner paid these amounts with respect to apartment 3b but contends that because apartment 3b was not petitioner’s residence during the years in issue the deductions should be disallowed sec_163 allows a deduction for interest_paid or accrued within the taxable_year on indebtedness taxpayers other than corporations are not allowed to deduct personal_interest sec_163 individuals however are allowed a deduction for qualified_residence_interest sec_163 a qualified_residence is the taxpayer’s principal_residence and one other residence of the taxpayer sec_163 according to petitioner he never resided in apartment 3b instead he claims that he used apartment 3b as an office for the services he provided to modutank taking petitioner at his word we find that apartment 3b is not a qualified_residence and that petitioner is not entitled to deductions claimed on hi sec_2011 and sec_2012 schedules a for home mortgage interest see infra pp c unreimbursed employee business_expenses petitioner claimed a dollar_figure deduction and a dollar_figure deduction for unreimbursed employee business_expenses on schedule a for and respectively the deduction for unreimbursed employee business_expenses for includes vehicle expenses of dollar_figure parking fees and tolls of dollar_figure travel_expenses while away from home of dollar_figure and other business_expenses of dollar_figure as noted supra note in the notice respondent allowed schedule a unreimbursed employee_business_expense deductions of dollar_figure for car and truck expenses dollar_figure for transit expenses and dollar_figure for cell phone expenses for the deduction for unreimbursed employee business_expenses for includes vehicle expenses of dollar_figure parking fees and tolls of dollar_figure travel_expenses while away from home of dollar_figure and other business_expenses of dollar_figure in support of the above-referenced deductions petitioner submitted spreadsheets handwritten notations accompanying the spreadsheets checks receipts and credit card account statements all of which we have carefully reviewed for the following reasons we find that petitioner is not entitled to a deduction for unreimbursed employee business_expenses for or in excess of any amount respondent has already allowed petitioner described the spreadsheets he created for trial as the best and most accurate recordkeeping system for connecting an item of substantiation to a deduction claimed on his return suffice it to say we do not share petitioner’s view with respect to the significance and or usefulness of his records as best we can tell from the spreadsheets and accompanying records the deductions include substantial amounts for personal expenses such as netflix time warner cable allstate insurance co the new york yankees round trip plane tickets to santo domingo dominican republic and a subscription to the new york times many of these personal expenses are recurring monthly expenses deductions for other expenses were not substantiated by written evidence or if so the written evidence fails to meet the strict rules of substantiation requirements of sec_274 that apply to expenses for car and truck travel and meals and entertainment by way of example petitioner provided a mileage log and a monthly estimate of the miles driven during and the mileage log and monthly estimates fail to identify a single date on which petitioner purportedly made a business trip moreover neither document identifies a business_purpose for the miles recorded and petitioner acknowledged that at least some if not much of the miles driven did not relate to his employment with the nycdot or his consulting business but rather related to the asce seminars and lectures otherwise with respect to certain expense deductions not subject_to the strict rules of substantiation of sec_274 petitioner has failed to establish the expenses are ordinary and necessary expenses related to his employment with the nycdot accordingly petitioner is not entitled to deductions for unreimbursed employee business_expenses for and in excess of the amounts respondent has already allowed ii schedule c deductions a rent or lease of other business property petitioner claimed a dollar_figure deduction and a dollar_figure deduction for rent or lease of other business property on schedules c for and respectively according to petitioner the expenses relate to maintenance fees and mortgage interest_paid with respect to apartment 3b respondent agrees that petitioner was engaged in a consulting trade_or_business during each year in issue but according to respondent petitioner failed to substantiate the amounts claimed or establish that the expenses were ordinary and necessary trade_or_business_expenses of that business as respondent views the matter it was not necessary for petitioner to incur the expenses of an office particularly an office as large as petitioner’s given the nature of his consulting business furthermore questions posed to petitioner during his cross-examination at trial suggest that respondent had a suspicion that petitioner’s office was in fact his residence circumstances suggest that respondent’s suspicion might have merit but in the absence of any direct evidence supporting that suspicion we are reluctant to make such a finding instead we accept petitioner’s claim that apartment 3b was used as his office in connection with his consulting business nonetheless the checks petitioner provided to substantiate his purported maintenance fees appear instead to be principal and interest payments made to park terrace manor inc in respect of a mortgage relating to apartment 3b the portion of the loan repayments attributable to principal is not deductible see porter v commissioner t c memo however the portion relating to interest is deductible as a trade_or_business expense under sec_162 sec_162 119_tc_44 see sec_163 allowing a deduction for all interest_paid or accrued within the taxable_year on indebtedness with certain exceptions accordingly we find that petitioner is entitled to a dollar_figure deduction and a dollar_figure deduction for mortgage interest on schedules c for and respectively but is not entitled to any additional deduction for rent or lease of other business property for either year in issue b utilities petitioner claimed a dollar_figure deduction and a dollar_figure deduction for utilities on schedules c for and respectively according to respondent petitioner has failed to substantiate the amounts claimed or establish that the expenses were ordinary and necessary trade_or_business_expenses of his consulting business petitioner testified that he incurred expenses for utilities during the years in issue but has presented no substantiating documents for the expenses such expenses if incurred should be readily substantiated with copies of bills from the service providers or copies of checks evidencing payment of those bills petitioner’s generalized testimony on the point provides neither proper support for the deductions nor any basis for us to estimate the amounts of these expenses that he might have incurred during the years in issue see cohan v commissioner f 2d pincite see also vanicek v commissioner t c pincite 7as noted in the notice respondent disallowed dollar_figure of the dollar_figure deduction claimed on the schedule c for utilities for and the entire deduction claimed on the schedule c for utilities for accordingly petitioner is not entitled to deductions for utilities in excess of any amounts respondent already allowed c meals and entertainment petitioner claimed a dollar_figure deduction and a dollar_figure deduction for meals and entertainment_expenses on schedules c for and respectively petitioner did not explain how these meals and entertainment_expenses related to his consulting business according to respondent petitioner has not established that the meals and entertainment_expenses satisfy the strict substantiation requirements of sec_274 or shown that they were ordinary and necessary to his consulting business petitioner provided copies of numerous receipts from restaurants but no evidence such as a business_purpose see sec_274 establishing that any of the expenses were other than personal see sec_262 these items were not substantiated as required by sec_274 accordingly petitioner is not entitled to deductions for meals and entertainment_expenses in excess of any amounts respondent already allowed 8as noted in the notice respondent disallowed dollar_figure of the dollar_figure deduction claimed on the schedule c for meals and entertainment for and the entire deduction claimed on the schedule c for meals and entertainment for d travel petitioner claimed a dollar_figure deduction and a dollar_figure deduction for travel on schedules c for and respectively petitioner did not explain how these travel_expenses related to his consulting business according to respondent petitioner has not established that the travel_expenses satisfy the strict substantiation requirements of sec_274 or shown that they were ordinary and necessary to his consulting business among other items petitioner provided credit card statements evidencing monthly payments for aaa membership dues and expenses related to the new york city subway the substantiation provided establishes that petitioner paid the amounts claimed as travel_expenses however petitioner provided no evidence such as a business_purpose see sec_274 establishing that any of the expenses were other than personal see sec_262 moreover petitioner was not required to and did not travel with respect to the consulting services provided to modutank accordingly petitioner is not entitled to deductions for travel_expenses in excess of any amounts respondent already allowed 9as noted in the notice respondent disallowed dollar_figure of the dollar_figure deduction claimed on the schedule c for travel for and the entire deduction claimed on the schedule c for travel for iii student_loan interest petitioner claimed a dollar_figure deduction and a dollar_figure deduction for student_loan interest on hi sec_2011 and sec_2012 returns respectively according to respondent petitioner has failed to substantiate the amounts claimed for these deductions sec_221 provides in the case of an individual there shall be allowed as a deduction for the taxable_year an amount equal to the interest_paid by the taxpayer during the taxable_year on any qualified_education_loan neither petitioner’s testimony nor any other evidence included in the record addresses the deductions for student_loan interest here in dispute petitioner has failed to establish he is entitled to the deduction for either year accordingly respondent’s disallowances of those deductions are sustained iv tuition and fees petitioner claimed a dollar_figure deduction for tuition and fees on hi sec_2012 return according to respondent in addition to other reasons that support the disallowance of the deduction petitioner failed to substantiate the amount claimed sec_222 allows a taxpayer to deduct qualified_tuition_and_related_expenses paid during the taxable_year qualified_tuition_and_related_expenses includes tuition and fees paid_by a taxpayer on behalf of a dependent see sec_25a sec_222 petitioner’s evidence includes receipts showing payments of approximately dollar_figure in tuition and related fees paid with respect to his son john’s attendance at hb studio although less than clear it appears that john enrolled in several classes at hb studio called groom acting with the camera the tuition and related fees were paid using a mastercard credit card however the holder of the mastercard credit card account is not identified petitioner did not provide a mastercard credit card statement showing that the account was his or that he paid the relevant charges petitioner has not established that he paid the tuition and fees expenses for which he claimed a deduction see sec_6001 accordingly petitioner is not entitled to a deduction for tuition and fees for v aotc on form_8863 attached to petitioner’ sec_2011 return petitioner claimed an aotc of dollar_figure related to john’s education expenses respondent disallowed that credit for a variety of reasons including lack of substantiation the aotc is a modified version of the hope scholarship credit sec_25a it provides for a credit for qualified_tuition_and_related_expenses paid_by a taxpayer for education furnished to an eligible_student the credit is equal to a percent of so much of the qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year as does not exceed dollar_figure plus b percent of such expenses so paid as exceeds dollar_figure but does not exceed dollar_figure sec_25a having found that petitioner failed to establish that he paid the tuition and fees expenses related to john’s attendance at hb studio we find that petitioner is not entitled to the aotc here in dispute vi state_income_tax refund for petitioner deducted new york state_income_tax of dollar_figure on hi sec_2011 federal_income_tax return the form 1099-g indicates that he received a dollar_figure state_income_tax refund in which was not reported as income on that return as a general_rule gross_income includes a refund of state_income_tax in the year received to the extent that the payment of such tax was claimed as a deduction in a prior taxable_year which resulted in a reduction of federal_income_tax see sec_111 kadunc v commissioner tcmemo_1997_92 according to petitioner he is not required to include the state_income_tax refund in hi sec_2012 income because the deduction for state income taxes paid in did not result in a tax_benefit this is so according to petitioner because he was liable for the alternative_minimum_tax for the income_tax_liability shown on petitioner’ sec_2011 return does include the alternative_minimum_tax however it would appear that after taking into account the adjustments made in the notice for as addressed in this summary opinion petitioner’s liability for the alternative_minimum_tax will have been eliminated accordingly petitioner’s dollar_figure state_income_tax refund is includable in hi sec_2012 income vii nonbusiness_energy_property_credit for petitioner claimed a dollar_figure nonbusiness_energy_property_credit related to apartment 3b on hi sec_2012 return sec_25c provides that i n the case of an individual there shall be allowed as a credit against the tax imposed by this chapter for the taxable_year an amount equal to the sum of percent of the amount_paid or incurred by the taxpayer for qualified_energy_efficiency_improvements installed during such taxable_year and the amount of the residential_energy_property_expenditures paid_or_incurred by the taxpayer during such taxable_year sec_25c further provides that qualified_energy_efficiency_improvements and residential_energy_property_expenditures must be as relevant installed in or on a dwelling_unit that is used by the taxpayer as the taxpayer’s principal_residence within the meaning of sec_121 sec_25c d a although petitioner listed apartment 3b as his main home on form_5695 he now claims that he never resided there because he never resided in apartment 3b that property can hardly qualify as his principal_residence as required by sec_25c accordingly he is not entitled to the nonbusiness_energy_property_credit claimed on hi sec_2012 return viii filing_status petitioner claimed head_of_household filing_status on hi sec_2011 and sec_2012 returns petitioner now concedes that he is not entitled to head_of_household filing_status in the notice respondent determined that petitioner was entitled to single filing_status for we see no reason why petitioner’s filing_status should be other than single for the years in issue as respondent determined in the notice with respect to ix sec_6662 accuracy-related_penalties lastly we consider whether petitioner is liable for a sec_6662 accuracy-related_penalty as relevant here sec_6662 imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence or disregard of rules or regulations or substantial_understatement of income taxdollar_figure sec_6662 and b and negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs petitioner failed to make a reasonable attempt to comply with the provisions of the internal_revenue_code or to exercise ordinary and reasonable care in the preparation of his tax returns further respondent established that petitioner failed to keep books_and_records to adequately substantiate his claimed deductions for both and as a result we find that respondent met his burden of production with respect to the negligence_penalty the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown that the taxpayer acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner bears the burden of proving that he had reasonable_cause and acted in 10in this case the deficiency underpayment_of_tax and understatement_of_tax are all computed in the same manner see sec_6211 sec_6662 sec_6664 good_faith with respect to the underpayment except for the increased portions of the accuracy-related_penalty raised in the amendment to answer see 116_tc_438 respondent bears the burden_of_proof as to the increased portions of the accuracy-related_penalty raised in the amendments to answer see rule a petitioner has failed to produce sufficient evidence to substantiate the majority of the deductions here in dispute moreover many of the deductions have been disallowed because they relate to personal rather than business_expenses petitioner has not shown reasonable_cause substantial_authority or any other basis for treating any personal expenses as business_expenses other adjustments such as those relating to home mortgage interest and the nonbusiness energy_credit have been sustained as a result of petitioner’s concession that apartment 3b was not a residence during the years in issue even though petitioner clearly took an alternative position on his returns accordingly respondent’s imposition of a sec_6662 accuracy-related_penalty for each year in issue is sustained to reflect the foregoing decision will be entered under rule
